Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 
Applicant's amendments and accompanying remarks filed on October 06, 2022 have been entered and considered. New claims 45 – 46 have been added. Claims 25 – 46 are pending in this application. Claims 42 - 44 have been withdrawn from further consideration subject to restriction requirement. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejections over Teijin in view of ASAHI as detailed in Office action dated July 06, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25 – 36 and 45 - 46 are rejected under 35 U.S.C. 103 as being unpatentable over JP 06049737 A (Teijin) in view of JP 04024242 A (ASAHI) and further in view of JP 2004232029 A (Teijin’095), Zhang et al. US 2020/0181815 A1 (Zhang) and Hou CN 108660569 A (Hou). Machine Translation of the Teijin reference, Derwent English Abstract of the ASAHI reference and US 2006/0060257 A1 as English equivalent to Teijin’095 are used herein. 

Considering claims 25 – 27, 32, 36 and 45 - 46, Teijin teaches an elastic fabric manufacturing method in which an elastic thread having 10% elongation or more (12-100%) under a load of 0.1 g/de at 20°C and an elastic recovery rate of 90% or more is woven at a temperature in which the elongation becomes 5% or less under a load of 0.1 g/de, wherein a polyester elastic core thread is covered with a false twist yarn to obtain a covering thread, is stretched 20% and wound up, and the covering thread is woven at -10°C as a weft thread. Teijin further describes being able to use a polyurethane elastic thread as the elastic thread (paragraph [0006)). In light of the disclosure in ASAHI (page 2, lower left column), weft insertion conditions for an air jet loom are found to be approximately 0.2 g/d, and therefore the extension scale factor before and after weaving the covering thread of Teijin is found to be less than 5% x 2= 10%. In addition, although Teijin’095 teaches in example 1 setting a number of windings of a covering thread to 1000 T/M, it does not specifically recognize that the covering winding is in a range of 1300-2500 T/M. However, Zhang teaches stretchable fabrics comprising elastic composite yarn, which comprises an elastic member that is surrounded by at least one covering filament, wherein the single covering yarn has 1600 - 1800 T/M [0001 and 0017]. Therefore, it would have been obvious to one of skill before the effective filing date of this application to select a covering winding of 1600 - 1800 T/M as taught by Zhang for Teijin’s elastic yarns when the elastic yarn so requires for the particular application. Moreover, the effect of increasing the elastic recovery rate that results from the above is found to differ according to the quality of thread used, for example, and is not found to be an effect that is always exhibited. Moreover, as to the fineness of the yarns, Teijin teaches in example 1 [0022-0023] that the polymer chip was spun using a melt spinning apparatus to obtain a monofilament of 40 denier; and that using the obtained monofilament as a core yarn, a single cover yarn was obtained by covering a sheath yarn with a false twist yarn of 150 denier / 72 filament of ordinary polyester filament. 
Moreover, Teijin does not recognize that the monofilaments in the yarn have a fineness between 78 and 1300 dtex. However, Hou teaches a yarn comprising: elastic core, the elastic core comprises filaments, the first yarns and second yarns; in the first yarn extending state, the outer periphery of the first yarn to the manner of spiral coating the filaments with a non-elastic, core packet, the packet core wrapped in the outer circumferential direction of the elastic core. The elastic yarn of the invention has good elasticity and elastic recovery force, elastic yarn production process cost is low; by elastic textile fabric not only has good cotton feel, comfortable to wear, and it has excellent elasticity and elastic recovery force, not easy to deform [Abstract]. Further, Hou teaches that the fineness of the second spandex is 40 - 105D to ensure the obtained has excellent elastic properties, and close-fitting and comfortable fabric. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select a fineness between 40 and 150 denier for Teijin’s elastic core when it is desired to provide the yarn and the fabric with excellent elastic properties, and close-fitting and comfortable fabric.  
As to the new limitations in claims 45 and 46, as noted above Teijin teaches an elastic fabric manufacturing method in which an elastic thread having 10% elongation or more (12-100%) under a load of 0.1 g/de at 20°C and an elastic recovery rate of 90% or more is woven at a temperature in which the elongation becomes 5% or less under a load of 0.1 g/de,
As to the limitation directed to the stretching magnification ratio of the yarns in the weaving process, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select a particular value for number of fold, including 1.20 and 1.30, as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, when it is desired to provide the stretch fabric with a particular level of stretch, based on the final application of the fabric.  

Considering claim 28, Teijin teaches at [0023] the use of polyester as the covering component of the elastic yarns.

Considering claim 29, Teijin teaches in example 1 the use of polybutylene terephthalate. 

Considering claim 30, the rejection of claim 25 is based on embodiments using polyester as the polymer forming the sheath component of the yarns. 

Considering claims 31, and 33 – 35 , the claimed properties of shrinkage after washing, yarn density after washing and elongation rate under constant load, are expected to be inherently present in the product suggested by the prior art. Support for said expectation is found in the use of same materials, process and configuration of the elastic fabric. 
  
Claims 37 – 41 are rejected under 35 U.S.C. 103 as being unpatentable over JP 06049737 A (Teijin) in view of JP 04024242 A (ASAHI) and further in view of JP 2004232029 A (Teijin’095), Zhang et al. US 2020/0181815 a1 (Zhang), Hou CN 108660569 A (Hou) and Kofuchi et al. JP 2005120525 A (Kofuchi). Machine Translation of the Teijin reference, Derwent English Abstract of the ASAHI and Kofuchi references and  US 2006/0060257 A1 as English equivalent to Teijin’095 are used herein. 
Considering claims 37 – 41, Teijin in view of ASAHI, Zhang and Teijin’095 is relied as set forth above in the rejection of claim 25. Further, although the prior art discloses a stretchable fabric; it does not specifically recognize that the fabric is a denim configured to form of a stretchable clothing. However, Kofuchi teaches a stretch denim for jean trouser, which is twill-weave material having spun yarn having cellulose-type short fiber as warp, and composite yarn having core-type polyolefin-type elastic yarn as weft. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to use the yarns and elastic fabric taught by the cited prior art to produce denim with a twill weave in the production of jeans with reasonable expectation of success.  
Response to Arguments

Applicant's amendments and accompanying remarks filed on October 06, 2022 have been entered and considered. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejections over Teijin in view of ASAHI as detailed in Office action dated July 06, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant’s arguments filed on October 06, 2022 have been carefully considered but they are moot in view of the new grounds of rejection presented above. 

In response to Applicant’s arguments against the references individually, the examiner submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
   
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786